DETAILED ACTION
	This Office action is responsive to communication received 02/11/2022 – Amendment; 03/14/2022 – Amendment (in response to Notice of Non-Compliant Amendment)	.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-11 remain pending.
Drawings
	The drawings received 03/14/2022 are acceptable.  The drawing, new FIG. 19, now presents the steps set forth in method claims 10 and 11.  It is noted that the single drawing sheet received was marked as “REPLACEMENT SHEET” by the applicant.  Since the drawing FIG. 19 is new (i.e., not replacing another previous version), the drawing sheet has been annotated by the examiner as “NEW SHEET”.  See 37 CFR 1.121(d).  
Response to Arguments
In the arguments received 02/11/2022, the applicant contends that none of the prior art references of record applied in the last non-final rejection, either singularly or in combination, shows, suggests or otherwise renders obvious the combined features of a golf ball having a target crosshair marked on its surface that is oriented relative to an alignment grid (on a golf ball aligning device) for setting the trajectory of a shot along with a striking face on the head member and a striking grid at a top face of said head member.  
IN RESPONSE:
While the arguments presented by the applicant are generally agreed with, upon further consideration of the prior art of record, the applicant’s attention is directed to the new grounds of rejection, which rely on a combination of previously-used prior art with the newly-cited references to Knight (USPN 6,765,06) and Yamamoto (USPN 4,209,172).  Here, each of Knight 
Of interest only is the fact that an inadvertent typographical error has now been corrected in the body of the rejection that previously referenced the rejection of claims 1, 2, 7 and 9 are under 35 U.S.C. 103 as being unpatentable over Jacobs (USPN 3,632,112) in view of Ross (US PUBS 2009/0186718).  The paragraph describing the lack of a handle in “Iles” has now been corrected to properly refer to the “Jacobs” reference.  This change is not deemed to alter the substance of the rejection, as it is clear from a reading of the remainder of the rejection that the discussion of the handle was intended to be directed to the Jacobs reference. 
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

Claims 1, 2, 3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US PUBS 2005/0197205) in view of Knight (USPN 676,506, previously of record). 
As to claim 1, Hale shows a golf ball aligning device (110) comprising: a shaft (122) having a first and a second end; a handle (112) mounted to said first end; a head member (130) mounted to said second end; said head member (130) further comprising: a ball opening (labeled as 139 in FIG. 3) extending through the height of said head member (130) having a rounded bottom edge (132, 147) to engage a golf ball (FIG. 5); and an alignment grid on the top face of said head member comprising a crosshair pattern centered with said ball opening (i.e., viewable openings 134 on a top portion may clearly comprise a crosshair pattern; see annotated version of Fig. 3, below); and wherein a golf ball engaged with said bottom edge may be manipulated and oriented relative to said alignment grid for setting the trajectory of a shot (i.e., Hale is clearly capable of manipulating the ball with respect to the “alignment grid” that is set forth by the viewable openings 134).  Hale shows a striking face (137).  Hale also shows a striking grid at a top face of the head member, as shown in annotated FIG. 3, below.  Note that any marking(s) may be considered a “striking grid”, as broadly as claimed. 
Hale lacks a golf ball “having a target crosshair marked on its surface”.  Knight shows it to be old in the art to use a golf ball with a crosshair designation on its surface to assist a golfer in properly aligning the golf ball with an intended target.  See page 1, col. 1, lines 31-49 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
  
    PNG
    media_image2.png
    537
    775
    media_image2.png
    Greyscale

As to claim 2, said ball opening in said head member in Hale is less than the diameter of a golf ball.  See paragraph [0073] and FIGS. 5, 6, wherein it is clear that the ball opening is of lesser diameter than the ball. 
As to claim 3, said rounded bottom edge of the ball opening in Hale has a high surface 
As to claim 6, said head member in Hale is a putter head that comprises a flat front face for striking a golf ball. Note flat front faces (135a, 135b) in FIGS. 3 and 4. 
As to claim 8, said ball opening in Hale is a circular opening through said head member.  Note the opening (FIGS. 3 and 4) showing a circular periphery. 

Claims 1, 2, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iles (USPN 1,960,110) in view of Yamamoto (USPN 4,209,172, previously of record). 
As to claim 1, Iles shows a golf ball aligning device (FIG. 1) comprising: a shaft having a first and a second end and a head member mounted to said second end (page 1, col. 2, lines 84-85); said head member further comprising: a ball opening (FIG. 1) extending through the height of said head member having a rounded bottom edge to engage a golf ball (8); and an alignment grid on the top face of said head member comprising a crosshair pattern centered with said ball opening (i.e., see annotated FIG. 2, herein below, wherein holes or notches 11 may be interpreted as being arranged in a crosshair pattern); and wherein a golf ball engaged with said bottom edge may be manipulated and oriented relative to said alignment grid for setting the trajectory of a shot (i.e., the golf ball 8 may clearly be manipulated with respect to the “alignment grid” that is set forth by the viewable notches 11). Iles shows a striking face (12). 
Although Iles does not explicitly disclose a handle, Iles does disclose the invention as a golf club (i.e., by definition, a golf club includes a handle, head and shaft).  Notwithstanding the definition of a golf club, the addition of a handle to the Iles device to be able to hold and maneuver the club head, whereby the handle provides player comfort, would have been obvious  to one of ordinary skill in the art and before the effective filing date of the claimed invention.  
Also, Iles lacks a striking grid at a top face of the head member as well as a golf ball with a target crosshair marked on its surface.  Yamamoto shows it to be old in the art to use a golf ball with a crosshair designation on its surface to assist a golfer in properly aligning the golf ball KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Of further interest is the fact that the secondary Yamamoto teaching also highlights the common addition of a handle at one end of the shaft (i.e., FIG. 1). 


    PNG
    media_image3.png
    677
    1010
    media_image3.png
    Greyscale

As to claim 2, said ball opening in said head member of Iles is less than the diameter of a golf ball.  The opening formed by disc (4) is smaller than the diameter of a golf ball.  
As to claim 4, note insert (4) in Iles made from a low-friction material (i.e., the material of the insert 4 is flexible and enables a golf ball to slide through the opening) and having rounded inner edge at the bottom face of said head member.  While the exact limitations of a “press fit into a counter bore” is not explicitly detailed by Iles, it is clear from FIG. 1 that the insert (4) is fitted within a lower portion of the member (1) which is sunken into the bottom of the head member. The use of a press-fit operation or other suitable means to hold the insert (4) within the lower opening would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  
As to claim 6, said head member in Iles is a putter head that comprises a flat front face (12) for striking a golf ball.
As to claim 8, said ball opening in Iles is a circular opening through said head member.  See FIG. 2. 

Claims 1, 2, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (USPN 3,632,112) in view of Ross (US PUBS 2009/0186718) and Knight (USPN 676,506, previously of record).  
As to claim 1, Jacobs shows a golf ball aligning device comprising: a shaft (19) having a first and a second end; a head member (1) mounted to said second end; said head member further comprising: a ball opening (50) extending through the height of said head member having a chamfered bottom edge (element 56; col. 3, lines 20-24) to engage a golf ball; and wherein a golf ball engaged with said bottom edge may be manipulated and for setting the trajectory of a shot (i.e., the golf ball may be oriented and manipulated using the ball opening, in other words, the golf ball may be moved by placing the ball opening against the golf ball and moving the ball on a surface). Jacobs shows a striking face (3) and a striking grid on the top 
Although Jacobs does not explicitly disclose a handle, Jacobs does disclose the invention as a golf club (i.e., by definition, a golf club includes a handle, head and shaft).  Notwithstanding the definition of a golf club, the addition of a handle to the Jacobs device to be able to hold and maneuver the club head, whereby the handle provides player comfort, would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  
Jacobs also does not explicitly show an alignment grid on the top face of said head member comprising a crosshair pattern centered with said ball opening.  Instead, Jacobs shows a sweet spot indicator (35) and parallel alignment lines (40, 42).  Ross shows it to be old in the art to provide a top face of a putter head with an indicator in the form of a crosshair (50) to provide the golfer with a means for aligning the putter head with respect to a golf ball in both a longitudinal and lateral direction (i.e., paragraph [0037]).  In view of the publication to Ross, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Jacobs by substituting a crosshair-shaped alignment indicator for the sweet spot indicator (35), the motivation being to provide a golfer with a means to enhance the alignment capability of the golf club head.  
Jacobs further lacks a golf ball “having a target crosshair marked on its surface”.  Knight shows it to be old in the art to use a golf ball with a crosshair designation on its surface to assist a golfer in properly aligning the golf ball with an intended target.  See page 1, col. 1, lines 31-49 and FIGS. 1, 2 in Knight.  In view of the patent to Knight, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Jacobs by including a golf ball that incorporates crosshairs on its surface for ease of alignment with an intended target.  The combination of an alignment device, as depicted by Jacobs, in combination with a golf ball, as taught by Knight, is deemed to present the simple combining of prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
As to claim 2, in Jacobs, said ball opening in said head member is less than the diameter of a golf ball (i.e., col. 2, lines 35-43; col. 3, lines 16-22). 
As to claim 7, in Jacobs, said head member (1) is a putter head (i.e., Abstract) that comprises a flat front face (3) for striking a golf ball and a striking grid at the top face of said putter head comprising at least two parallel lines (40, 42) oriented perpendicular to said front face.  The language “for positioning said putter head relative to a golf ball that has been oriented using said alignment grid” is functional, but it is clear the parallel lines may be used to orient a golf ball with the sweet spot indicator (35) or any other appropriate alignment or indicator situated on the top surface of the club head. 
As to claim 9, said ball opening in Jacobs is a semi-circular opening on one edge of said head member.  See FIGS. 1 and 4. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (USPN 3,632,112) in view of Ross (US PUBS 2009/0186718), Knight (USPN 676,506) and Scott (USPN 1,531,821). 
Jacobs in view of Ross and Knight has been discussed, above.  Jacobs, as modified by Ross and Knight, lacks legs extending downwards from said head member to support the golf ball aligning device in an upright position.  Scott clearly shows downwardly extending legs (5) situated on a bottom surface of a putter-style golf club to assist in moving the putter along a turf.  In essence, the “legs” of Scott serve to maintain the putter head (1) in an upright position.  In view of the patent to Scott, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Jacobs by including downwardly extending legs to keep the putter head in an upright position (i.e., “legs” on the bottom surface of the modified Jacobs device would have served to assist the golfer in maintaining the putter head in an upright orientation during the address position).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 STAND rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, line 11, should “a top face” read --the top face--?   Note that line 8 already recites “an alignment grid on a top face of said head”.  Is the striking grid of line 11 on the same top face of said head?
As to claim 1, line 14, “the trajectory” should read --a trajectory--. 
As to claim 2, line 2, since the golf ball has now been positively recited in claim 1 (at line 12), it would appear that “a golf ball” should now read --said golf ball--.
As to claim 3, line 3, since the golf ball has now been positively recited in claim 1 (at line 12), it would appear that “a golf ball” should now read --said golf ball--.
As to claim 4, this claim shares the indefiniteness of claim 1.
As to claim 5, line 3, since the golf ball has now been positively recited in claim 1 (at line 12), it would appear that “a golf ball” should now read --said golf ball--.
As to claim 6, line 2, is the “striking face” different than the striking face already recited in claim 1, line 10?  Also, in line 2, since the golf ball has now been positively recited in claim 1 (at line 12), it would appear that “a golf ball” should now read --said golf ball--.  Perhaps the language --said head member is a putter head and further comprising said striking face is flat for 
As to claim 7, line 3, “a top face” should now read --the top face--, as a result of the recent amendment to claim 1, which positively incorporates a top face of said head member.   
As to claim 7, line 5, since the golf ball has now been positively recited in claim 1 (at line 12), it would appear that “a golf ball” should now read --said golf ball--.
As to claims 8 and 9, these claims share the indefiniteness of claim 1. 
As to claim 10, lines 13-14, the further amendments introduced in claim 10, which now delete language that created confusion initially, now warrant that the phrase “a projected trajectory” should read --the projected trajectory--, since line 11 already sets forth a projected trajectory.  
As to claim 11, this claim shares the indefiniteness of claim 10. 

Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The closest prior art of record includes Park (US PUBS 2004/0166952) along with Schmitt (USPN 7,059,971), Byrne (USPN 6,422,949) and Yamamoto (USPN 4,209,172).  However, none of the prior art references of record, either alone or in combination, shows, suggests or otherwise renders obvious the claimed method of independent claim 10, wherein the golf ball aligning device with all of its claimed structure as specifically set forth in its entirety in claim 10 in combination with a golf ball and its associated target crosshairs are used in the exact order presented by the method steps to place the golf ball in the correct position with respect to the striking face of the golf club and the projected trajectory.  
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fig. 1 in Scott;
Figs. 4 and 10C in Morris;
Fig. 1 in Johnson.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, applicant’s amendments to independent claim 1 to further include limitations regarding a striking face and a golf ball having a target crosshair marked on its surface, necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711